Citation Nr: 0736555	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from August 1975 to 
August 1979 and from August 1980 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a deviated nasal 
septum which was denied by the RO in August 1991, and not 
appealed, was the last final denial on any basis before the 
present attempt to reopen the claim.

2.  The evidence received since the August 1991 decision is 
new, but does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  

3.  The veteran did not acquire additional disability with 
respect to his knees in June 2005, and VA's treatment of the 
veteran was not marked by carelessness, negligence, lack of 
proper skill, error in judgment, or similar fault or an event 
not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1991 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
deviated nasal septum.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a bilateral knee disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for New and Material Evidence/Service 
Connection

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claim for service connection for a deviated nasal 
septum in August 1991.  He did not appeal.  The determination 
is final.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in 2005, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the August 
1991 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Deviated Nasal Septum

In August 1991, the RO denied the veteran's claim for service 
connection on the basis that his deviated nasal septum 
existed prior to service and was not aggravated by service.  
The RO's continued denial in this case has been predicated 
upon the fact that new and material evidence had not been 
submitted to reopen the claim.  Therefore, any "new" 
evidence would have to show that aggravation of the pre-
existing disorder had occurred as a result of service.  

Evidence of record in August 1991 included service medical 
records (SMRs) which show that in November 1980, the veteran 
complained of problems with nasal congestion, difficulty 
breathing, and recurrent pain secondary to deviated septum.  
It was noted that he had a childhood history of nose 
fractures at ages 9 and 16.  He underwent elective surgery in 
March 1981 to relieve his symptoms.  Post service records 
dated from 1988 to 1989 show treatment of the veteran for 
various medical problems and complaints, none of which 
pertain to the deviated nasal septum.  

Evidence received since the August 1991 rating decision 
includes VA treatment records dated from 1996 to 2006 and 
testimony from an August 2007 Travel Board hearing.  The 
treatment records show that in September 2002, the veteran 
began complaining of sinus congestion and drainage.  A May 
2005 CT scan showed a small retention cyst in the right 
maxillary sinus.  A septorhinoplasty was performed in August 
2005.  This evidence, although new, is not material in that 
it shows only continued post-service treatment and simply is 
not pertinent to the question of whether the preexisting 
deviated nasal septum was aggravated during the veteran's 
military service, (which is the pivotal issue underlying the 
claim for service connection).  Thus, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

At his August 2007 Travel Board hearing, the veteran 
testified that his preexisting deviated nasal septum was not 
disabling at the time he entered service but had become 
problematic since he re-injured it during service.  To the 
extent that he has offered testimony in an attempt to 
establish aggravation of his preexisting condition due to 
additional injury sustained in service, the Board notes that 
such evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding medical causation, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported lay statements, even if new, cannot 
serve as a predicate to reopen the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for a deviated nasal septum.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




Pertinent Law and Regulations for 1151 benefits

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate 
cause of a veteran's death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable healthcare provider would have foreseen. The event 
need not be completely unforeseeable or unimaginable but must 
be one that a reasonable healthcare provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

Bilateral knee disabilities 

The essential facts of this case are not in dispute.  The 
veteran alleges that he injured both knees while 
participating in a VA drug rehabilitation program.  He is now 
seeking compensation under 38 U.S.C.A. § 1151 for a bilateral 
knee disorder.  For the reasons set forth below, the Board 
finds that a preponderance of the evidence is against his 
claim.

The veteran essentially argues that as a result of VA 
negligence he experienced significant injury to both knees.  
He asserts that while a resident in a VA drug treatment 
facility he was placed on an upper floor which required 
constant use of stairs.  He informed the VA staff and 
personnel that he could not climb stairs, but his repeated 
requests to be moved to a lower floor were ignored.  As a 
result of climbing stairs he sustained injury to both knees.  
In support of his contentions are several lay statements from 
individuals who witnessed the incident.  

The record confirms that in April 2005 the veteran was 
admitted to the 2L Domiciliary for 30-day outpatient 
substance abuse as part of an VA-approved rehabilitation 
program.  It appears that in June 2005 he was placed in 
residential housing at St. Francis Hospital following 
successful completion of the substance dependency treatment 
program.  

The remaining evidence of record is replete with the 
chronology of events and the veteran's already established 
medical difficulties, which show he sustained significant 
injury to his left lower extremity in a September 1988 motor 
vehicle accident.  He later underwent arthroscopic surgery in 
February 1989.  The veteran began receiving Social Security 
disability benefits for his left lower extremity in 1990.  

The veteran was evaluated again for his left lower extremity 
in February 1996.  His primary complaint was chronic pain in 
his left hip, left knee and left ankle.  Physical examination 
revealed the veteran walked with an antalgic gait and could 
not bear weight on his left leg because of pain.  The 
clinical impression was history of torn lateral meniscus, 
avulsion injury to the medial collateral ligament healed with 
residual pain and internal derangement.  An MRI of the left 
knee showed a vertical tear of the posterior inferior medial 
meniscus and a posterior horn tear of the lateral meniscus 
and an anterior cruciate ligament tear.  The right lower 
extremity was normal.  Additional treatment records dated in 
September 2000 show continued complaints of pain in both 
knees, left more than right, of many months duration.  The 
veteran also reported a great deal of stiffness, popping, and 
grinding in the patellofemoral joint.  The clinical 
impression was chondromalacia patella, patellar tendonitis 
and elements of Osgood-Slater's disease.  

VA records disclose that on June 24, 2005 the veteran was 
seen in emergency room for complaints of left knee pain.  He 
reported that his current living arrangements required him to 
climb stairs and that this was causing pain.  On admission he 
ambulated without difficulty.  There was no swelling of the 
left knee joint, but there was occasional crepitation and 
pain elicited on medial rotation.  X-rays revealed no 
fracture or spurring and normal joint space.  The clinical 
impression was possible medial meniscus tear.  The veteran's 
complaints at this time were confined to the left knee only.  

During orthopedic consultation in June 2005, the veteran 
related his history of left knee injury in 1988 and 
subsequent surgery.  He reported that he had done well until 
he was climbing stairs at his current place of residence and 
noticed pain and popping.  The examiner noted that on 
physical examination the right and left knees were mirror 
images of each other.  Range of motion in both knees showed 
full extension and flexion to 135 degrees.  All ligaments 
were intact and nontender to stress.  There was no marked 
tenderness in any area of the knees and X-rays were within 
normal limits.  There was no swelling, inflammation or focal 
tenderness although some crepitus was noted.  

During a second consultation in September 2005, the clinical 
findings were essentially unchanged.  The VA physician at 
that time concluded the veteran had degenerative joint 
disease in both knees in keeping with age, tear of the medial 
meniscus of the left knee, and possible tear of the medial 
meniscus of the right knee.  A September 2005 MRI of the left 
knee revealed tear of the medial meniscus body and posterior 
horn and chondromalacia of the medial compartment and 
patellofemoral joint.  An October 2005 MRI confirmed the 
right knee tear of medial meniscus, parameniscal cyst, grade 
2 chondromalacia and suprapatellar joint effusion.  In 
February 2006, the veteran underwent arthroscopic surgery of 
the left knee.  

During his Travel Board hearing in August 2007, the veteran 
testified that he sustained injuries to both knees due to 
negligence on part of VA because he was made to climb stairs.  
He testified that he complained about the situation to 
various VA personnel to no avail.  He testified that he was 
not moved even when beds on lower floors became available.  
He asserts that this was negligence on behalf of the staff 
because they knew that he was receiving Social Security 
disability because of his knee.  

The substance of the claim advanced by the veteran is that VA 
provided him negligent care which resulted in injury to his 
knees.  It appears to the Board that the claim requires 
resolution of these issues: (i) whether the veteran suffered 
"additional disability," over and above what he manifested 
prior to June 2005 as a result of the medical care or 
treatment provided by VA, and (ii) whether the "proximate 
cause" of any such additional disability was substandard 
care, negligence, or similar fault on the part of the VA 
medical facility, or an event not reasonably foreseeable 
(that is, an event that would not have been reasonably 
anticipated or expected by a health care provider who 
exercised the degree of care that a prudent and competent 
health care provider engaged in providing that care or 
treatment would have exercised).

As noted previously, there are multiple references in the 
veteran's medical records indicating the severity of his left 
lower extremity and right knee disabilities, both of which 
pre-existed his June 2005 participation in the drug 
rehabilitation program.  By history and currently, the 
symptoms associated with the veteran's bilateral knee 
disabilities are essentially the same.  Moreover, the 
September 2005 medical examiner attributed the veteran's 
bilateral knee symptoms to advancing age and did not 
specifically indicate that any actual additional disability 
resulted, i.e., specifically an additional permanent increase 
in his pre-existing left and right knee disabilities.  
Collectively, this evidence fails to support the proposition 
that the veteran acquired additional disability as a result 
of VA treatment or care.  

In the alternative, even if the Board assumed, without 
conceding, that the veteran had additional disability as a 
result of recent injury in 2005, his claim would still fail 
under 38 U.S.C.A. § 1151.  Under the current law, it is 
simply not enough to establish that the incident at the VA 
medical facility resulted in additional disability; instead, 
it must be shown that VA acted negligently in bringing about 
the additional disability.  

To the extent that the veteran asserts that VA was negligent 
or at fault for placing him on a floor which required him to 
use stairs to attend group/individual therapy, training 
sessions, or outreach meetings as part of the drug 
rehabilitation program, the Board finds that this argument 
must fail.  Specifically, the Board is not persuaded that 
merely placing the veteran on a particular floor, without 
more, meets the standard for negligence, carelessness, fault, 
etc. on the part of VA.  In this case, the veteran has not 
alleged that his knee pain was caused by any unique feature 
of the VA premises (i.e., the stairs), such as, spilled water 
or grease, raised or loose boards or tiles, debris, or other 
foreign matter; rather, he testified that his knees gave out 
as he was climbing the stairs.  Without more, having to climb 
stairs to satisfactorily participate in a rehabilitation 
program, does not rise to the level of negligence or fault 
required of VA under the provisions of 38 U.S.C.A. § 1151.  
Regardless of whether the veteran has additional disability 
(not conceded for purposes of this decision), a showing of 
carelessness, negligence, lack of proper skill, or error in 
judgment has not been shown.  Also, the record fails to show 
that the veteran's knee symptoms resulted from an event not 
reasonably foreseeable.

Further, the Board has carefully considered the veteran's 
written statements, sworn testimony, and supporting lay 
statements that he suffered additional disability as a result 
of VA negligence.  Beyond the veteran's and the laypersons' 
assertions, there is no indication in the claims file that 
the veteran was physically or medically at risk for climbing 
stairs.  Therefore, the fact that he was required to do so to 
participate in the program does not, in and of itself, rise 
to the level of negligent or fault on the part of VA.  The 
veteran and the other lay persons lack the expertise to offer 
an opinion as to this question.  Therefore, the Board accords 
these statements little probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

At this time, the Board acknowledges that the veteran has not 
been afforded an examination addressing whether his bilateral 
knee injuries are related to any fault on the part of VA; 
however, given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran's well-documented history of bilateral knee pain 
has been medically attributed to other causes and no other 
musculoskeletal pathology has been identified.  Moreover, 
none of the medical records on file suggest that the 
circumstances leading to the treatment in 2005 and the 
arthroscopic surgery in 2006 were the result of any fault on 
the part of VA or of an event not reasonably foreseeable.  
The only evidence supportive of the veteran's claim consists 
of his statements and testimony.  Given that there is no 
competent evidence suggesting that additional knee disability 
was caused by any fault on the part of VA or by an event not 
reasonably foreseeable, a VA examination is not necessary to 
decide the claim.  

Based on the evidence of record, the Board finds that 
entitlement to compensation for bilateral knee disorders, as 
a result of VA treatment is not warranted.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in June 2005 and November 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The Board also finds 
that the June 2005 letter meets the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection for deviated nasal septum.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a deviated nasal septum is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral knee disorder, is denied.


REMAND

The record reveals a diagnosis of PTSD secondary to both 
service-related and childhood trauma, which appears to have 
been solely based upon history provided by the veteran rather 
than any service department or other objective evidence.  The 
veteran does not allege combat participation, and his service 
records do not reflect receipt of awards or decorations that 
specifically denote combat with the enemy.  

In various statements the veteran has described a single 
stressful event of his involvement in a helicopter crash in 
1978 in Spain.  He explained that while on the ground trying 
to assist helicopter in landing it crashed.  The veteran 
feels profound guilt as a result.  He has provided names of 
several individuals who were present and also witnessed the 
accident.  He also submitted a September 2006 statement from 
his commanding officer which corroborates some, but not all, 
of the elements of his stressor account.  Although the 
commanding officer certainly remembered the veteran and the 
essential elements of the crash and rescue, the passage of 
nearly 30 years prevented him from being precise about who 
performed exactly what actions on that day.  

It appears as though the veteran's stressful incident 
involving the helicopter crash can be verified by unit 
records.  However, the U.S. Army and Joint Services Records 
Research Center (JSRRC), (formerly the U.S. Armed Services 
Center for Research of Unit Records (CURR)), has not been 
contacted to research the veteran's alleged service stressor.  
Therefore, an attempt should be made in this regard; before 
this, however, the RO should request a comprehensive 
statement from the veteran containing as much detail as 
possible regarding the alleged stressor.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
on uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992), Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the stressor should be identified, and the evidence accepted 
to document the stressor should be indicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
PTSD, or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  A copy of the veteran's DD Form 214, 
together with the stressor information 
that has already been provided by or 
obtained from him, should be submitted to 
the JSSRC for an attempt at stressor 
verification.  The JSRRC should provide 
any information that might corroborate the 
veteran's alleged stressor that he 
participated in or witnessed the deadly 
helicopter crash in March 1978.  At a 
minimum request a unit history and lessons 
learned for the Delta Company 1/8, First 
Marine Division from March 1978 to August 
1978, or any other period for which the 
veteran has provided sufficient 
information of an in-service stressor.  If 
the case is not referred to JSRRC, the RO 
should explain in the record why it was 
not.  

3.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If an alleged stressor is 
verified, identify the nature of the 
specific stressor or stressors 
independently established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If an only if an alleged in-service 
stressor has been verified, afford the 
veteran a psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of any in-
service stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


